DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 4-9 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sfar et al., (Pub. No.: US 2012/0300692 A1).

Regarding Claim 1,	 Sfar discloses a method comprising: 
transmitting control information from a relay node to a plurality of user equipment (UE) devices; (Sfar, Abstract, paragraphs [0002], [0004], Fig. 1A, paragraph [0027] The communications system 100 includes wireless transmit/receive units (WTRUs) 102a, 102b, 102c, and 102d, relay nodes (RNs) 103a, 103b, 103c and 103d, Fig. 5, [0070] Relay node (RN) transmitter 500 transmits control information from a relay node to UEs)
transmitting a broadcast transmission from the relay node to the plurality of UE devices, the broadcast transmission including a data stream for each of the plurality of UE devices, each of the plurality of UE devices configured to use the control information to receive their respective data streams; and (Sfar, Fig. 13, and Fig. 14, paragraph [0183], table 3, and paragraph [0163] the information related to HARQ be carried out in the control channels, some of the information be carried in the beacon of relay node (RN).  WTRU decodes a portion of the XR data that intended for WTRU2, paragraph [0004] multiple bit streams which are data streams)
receiving a feedback message from each of the plurality of UE devices regarding their respective data streams. (Sfar, Fig. 1, paragraph [0027] plurality of UE devices (i.e. the communications system 100 includes wireless transmit/receive units (WTRUs) 102a, 102b, 102c, and 102d, paragraph [0004] multiple bit streams which are data streams, ACK/NACK is interpreted as feedback message)
  
Regarding Claim 4,	 Sfar discloses the method of claim 1, wherein receiving the feedback message from each of the plurality of UE devices comprises receiving the feedback message from each of the plurality of UE devices via a Physical Uplink Shared Channel (PUSCH).  (Sfar, Fig. 13 and Fig. 14, paragraph [0163] considering receiving an ACK from the WTRU and ACK from WTRU2)

Regarding Claim 5,	 Sfar discloses the method of claim 1, wherein a feedback message received from a first one of the plurality of UE devices comprises an acknowledgement (ACK) signal.  (Sfar, Fig. 13 and Fig. 14, paragraph [0163], A person skilled in the art can easily derive considering the feature “WTRU decodes a portion of the XR data that was intended for WTRU1 and transmit an ACK to the RN, and once all the ACKs are received, the RN transmits a beacon)

Regarding Claim 6,	 Sfar discloses the method of claim 5, further comprising: 
transmitting a new data packet to the first one of the plurality of UE devices in a next transmission.  (Sfar, Fig. 13 and Fig. 14, paragraph [0163], A person skilled in the art can easily derive considering the feature “WTRU decodes a portion of the XR data that was intended for WTRU1 and transmit an ACK to the RN, and once all the ACKs are received, the RN transmits a beacon)

Regarding Claim 7,	 Sfar discloses the method of claim 1, wherein a feedback message received from a first one of the plurality of UE devices comprises a negative-acknowledgement (NACK) signal. (Sfar, paragraph [0159], the feature can easily be derived from considering a feature “a NACK is received, the RN retransmits the data X’R and repeat in case not all ACKs are received and the broadcast retransmission is not timed out)
 
Regarding Claim 8,	 Sfar discloses the method of claim 7, further comprising: 
(Sfar, paragraph [0116] Redundancy Version)
 
Regarding Claim 9,	 Sfar discloses a relay node comprising: (Sfar, Abstract, paragraphs [0002], [0004], Fig. 1A, paragraph [0027] The communications system 100 includes relay nodes (RNs) 103a, 103b, 103c and 103d)
a transmitter configured to: (Sfar, Abstract, paragraphs [0002], [0004], Fig. 1A, paragraph [0027] The communications system 100 includes wireless transmit/receive units (WTRUs) 102a, 102b, 102c, and 102d, relay nodes (RNs) 103a, 103b, 103c and 103d, Fig. 5, paragraph [0070] RN transmitter 500)
transmit control information to a plurality of user equipment (UE) devices, and (Sfar, Abstract, paragraphs [0002], [0004], Fig. 1A, paragraph [0027] The communications system 100 includes wireless transmit/receive units (WTRUs) 102a, 102b, 102c, and 102d, relay nodes (RNs) 103a, 103b, 103c and 103d)
 transmit a broadcast transmission to the plurality of UE devices, the broadcast transmission including a data stream for each of the plurality of UE devices, each of the plurality of UE devices configured to use the control information to receive their respective data streams; and (Sfar, Fig. 13 and Fig. 14, paragraph [0183], table 3, and paragraph [0163] the information related to HARQ be carried out in the control channels, some of the information be carried in the beacon of relay node (RN).  WTRU decodes a portion of the XR data that intended for WTRU2, paragraph [0004] multiple bit streams which are data streams)
(Sfar, Fig. 1, paragraph [0027] plurality of UE devices (i.e. the communications system 100 includes wireless transmit/receive units (WTRUs) 102a, 102b, 102c, and 102d, paragraph [0004] multiple bit streams which are data streams, Fig. 4, paragraph [0068] RN receiver 400)
  
Regarding Claim 14,	 Sfar discloses the relay node of claim 9, wherein the receiver is further configured to receive the feedback message from each of the plurality of UE devices via a Physical Uplink Shared Channel (PUSCH). (Sfar, Fig. 13 and Fig. 14, paragraph [0163] considering receiving an ACK from the WTRU and ACK from WTRU2)
 
Regarding Claim 15,	 Sfar discloses the relay node of claim 9, wherein a feedback message received from a first one of the plurality of UE devices comprises an acknowledgement (ACK) signal.  (Sfar, Fig. 13 and Fig. 14, paragraph [0163], A person skilled in the art can easily derive considering the feature “WTRU decodes a portion of the XR data that was intended for WTRU1 and transmit an ACK to the RN, and once all the ACKs are received, the RN transmits a beacon)

Regarding Claim 16,	 Sfar discloses the relay node of claim 15, wherein the transmitter is further configured to transmit a new data packet to the first one of the plurality of UE devices in a next transmission.  (Sfar, Fig. 13 and Fig. 14, paragraph [0163], A person skilled in the art can easily derive considering the feature “WTRU decodes a portion of the XR data that was intended for WTRU1 and transmit an ACK to the RN, and once all the ACKs are received, the RN transmits a beacon, paragraph [0159] next transmission/retransmission)

Regarding Claim 17,	 Sfar discloses the relay node of claim 9, wherein a feedback message received from a first one of the plurality of UE devices comprises a negative-acknowledgement (NACK) signal. (Sfar, paragraph [0159], the feature can easily be derived from considering a feature “a NACK is received, the RN retransmits the data X’R and repeat in case not all ACKs are received and the broadcast retransmission is not timed out)
 
Regarding Claim 18,	 Sfar discloses the relay node of claim 17, wherein the transmitter is further configured to transmit a next Redundancy Version data packet to the first one of the plurality of UE devices in a next transmission.  (Sfar, paragraph [0116] Redundancy Version, paragraph [0159] next transmission/retransmission)

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 2-3, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sfar et al., (Pub. No.: US 2012/0300692 A1), in view of Xu et al., (Pub. No.: US 2016/0309282 A1).

Regarding Claim 2,	 Sfar discloses the method of claim 1, wherein transmitting control information comprises at least one of the following: transmitting control information in a data packet of the broadcast transmission, and (Sfar, Abstract, broadcast transmission)
	Sfar does not explicitly disclose following:
	transmitting control information on a UE-specific Search Space Machine-Type Communication Physical Downlink Control Channel (USS- MPDCCH).

transmitting control information on a UE-specific Search Space Machine-Type Communication Physical Downlink Control Channel (USS- MPDCCH). (Xu, paragraph [0071] the BS transmits broadcast control information on the MPDCCH using a decoding candidate in the first search space)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Sfar before the filing date of the claimed invention with that Xu so that transmitting control information on a UE-specific Search Space Machine-Type Communication Physical Downlink Control Channel (USS- MPDCCH).  The motivation to combine the teachings of Xu would utilize MPDCCH for directly sending broadcast control information such as random access response (RAR) information (e.g. MPDCCH_RAR information) without the need of the PDSCH.  (Xu, [0002]-[0015] and [0071])
 
Regarding Claim 3,	 The combination of Sfar and Xu disclose the method of claim 2, wherein the control information comprises at least one of the following: a Hybrid Automatic Repeat Request (HARQ) Process Identifier (ID) (HPI), a New Data Indicator (NDI), and a Redundancy Version (RV). (Sfar, paragraph [0183], table 3, the control channel includes fields of HARQ process ID, New data indicator (NDI) and redundancy version, Xu, paragraph [0071] control information)

Regarding Claim 10,	 The combination of Sfar and Xu disclose the relay node of claim 9, wherein the transmitter is further configured to transmit control information in a (Xu, paragraph [0071] the BS transmits broadcast control information on the MPDCCH using a decoding candidate in the first search space)
 
Regarding Claim 11,	 The combination of Sfar and Xu disclose the relay node of claim 10, wherein the control information comprises at least one of the following: a Hybrid Automatic Repeat Request (HARQ) Process Identifier (ID) (HPI), a New Data Indicator (NDI), and a Redundancy Version (RV). (Xu, paragraph [0071] the BS transmits broadcast control information on the MPDCCH using a decoding candidate in the first search space, Sfar, paragraph [0183], table 3, the control channel includes fields of HARQ process ID, New data indicator (NDI) and redundancy version)
 
Regarding Claim 12,	 The combination of Sfar and Xu disclose the relay node of claim 9, wherein the transmitter is further configured to transmit control information on a UE-specific Search Space Machine-Type Communication Physical Downlink Control Channel (USS-MPDCCH).  (Xu, paragraph [0071] the BS transmits broadcast control information on the MPDCCH using a decoding candidate in the first search space)

Regarding Claim 13,	 The combination of Sfar and Xu disclose the relay node of claim 12, wherein the control information comprises at least one of the following: a Hybrid Automatic Repeat Request (HARQ) Process Identifier (ID) (HPI), a New Data (Xu, paragraph [0071] the BS transmits broadcast control information on the MPDCCH using a decoding candidate in the first search space, Sfar, paragraph [0183], table 3, the control channel includes fields of HARQ process ID, New data indicator (NDI) and redundancy version)

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463